HUGHES, District Judge.
I am to decide, upon the foregoing facts, whether this motion for a rehearing of the cause can be granted, and whether the decree of thb court, entered on the !>th of April. 1S74, can be set aside on such motion. I think it is now settled law in Virginia, notwithstanding the remarks of the court in 9 Leigh, 2S9, on the case of Patterson v. Campbell, never reported, that a judgment or decree, rendered *836by default, cannot be opened on the ground of the negligence of counsel. In Hill v. Bowyer, 18 Grat. 382-386, the court of appeals says: “A defendant upon whom process has been served, who wholly neglects his de-fence, or contents himself with employing a lawyer who practices in the court to defend him without giving any information about his defence, or inquiring whether he is attending to the case, is not entitled to relief on the ground of surprise, however grossly unjust the decree may be.” For other decisions of the court on this point, see 9 Leigh, 478, 10 Grat. 506, 22 Grat. 136, and Wallace v. Richmond [26 Grat. 67]. It is also to be gathered from these cases that the proceeding proper to be employed in applications for opening judgments or decrees taken on default through negligence of counsel, is not that by motion for a rehearing, but by bill in chancery. Under the Virginia law, this application by motion cannot be sustained at all; and the decisions are against it even though made by bill.
If this motion depended alone upon the law as settled in Virginia for the courts of the state, I should feel bound to deny it on the grounds — 1st. That negligence of counsel is in Virginia no ground for opening a judgment or decree; and, 2d. That even though in extreme cases it be so, yet the proper mod& of proceeding for defendant is by bill ■ of injunction and not by motion. But behind these reasons, which forbid a rehearing of this case, on motion, there is another objection to it more insurmountable than the rest. The eighty-eighth rule of the supreme court of the United States, prescribed for proceedings in chancery in the inferior courts, forbids the rehearing of a cause after the term at which the final decree of the court shall have been entered and rendered, if an appeal lies to the supreme court. The spring term and the fall term for 1874 of this court had both passed before this motion was entered. The general decisions of the courts of England and the States of America, many of which have been cited in argument, can have no force in this court in opposition to such a rule. We are bound here by rule 8S. The very fact of there having been a diversity of rulings on this sub-’ ject by other courts, was probably the inducement which led the supreme court to lay down its rule 88. That rule is the law here, whatever may be the rulings of other courts of the highest authority on this subject. The supreme court has not only laid down its rule 8S, but in the cases of Cameron v. McRoberts, 3 Wheat. [16 U. S.] 591, and McMicken v. Perrin, 18 How. [59 U. S.] 507, it has construed that rule and decided that circuit courts have no power to set aside their decrees in equity, on motion, after the term at which they are rendered. If the decree of 9th April, 1874, was a final decree, and if an appeal lies from it to the supreme court, then I am not at liberty to grant a rehearing. If it is a final decree, then an appeal does lie to the supreme court, because the amount involved exceeds two thousand dollars, the sum then requisite to give jurisdiction of an appeal to that court. The only inquiry therefore is, whether the decree in question was a final decree.
It has been truly said in argument that there are two classes of decisions by appellate courts with reference to this character of finality in decrees: 1st, those in which it is necessary to determine whether an appeal lies; and 2d, those in which a limitation of time for an appeal cuts off the right. In the first class of cases the courts go farther to construe a decree as final than they do in the last class of cases; in each class aiming to preserve to the suitor this valuable right. A court will, when no limitation of time occurs, strain a point to treat a decree as final from which an appeal has been taken; and in the other case it will strain a point to-treat a decree as not final where an appeal would be cut off by limitation. Hence has: arisen a diversity of decisions on this question, all made in the interest of the suitor’s-right of appeal. I admit the difficulty of defining a final decree in such precise terms as will hold good in all cases. I have been in the habit of thinking those decrees to be final which determine all the principles of law and equity arising in a case, and which give direction for carrying the principles so decided into execution. If decrees which are made after all evidence is taken, and full and final argument heard, and which determine all questions raised, do not go on to provide for carrying into complete execution the principles decided, they are in that respect defective. They are final decrees, though as-such they may be defective in their ministerial parts. The supreme court of the United States has not unfrequently complained of district and circuit courts for not entering complete final decrees, and of their carrying into execution by piecemeal decisions which finally settle all questions arising in causes. The difficulty of defining what are final decrees has arisen chiefly from the fact that decrees really final in character have been defective in providing fully for the ministerial measures to be taken by officers of the-court in carrying them into execution. Of course it would be exceedingly empirical to hold that a final decree is the order entered last in point of time, in a cause. A final decree is one which finally adjudicates the questions of right and of law involved in a cause, and proceeds to provide with reasonable completeness for the execution of such measures as may be necessary and proper for placing successful suitors in possession of the rights decreed to them.
The decree now under consideration is-final, in my judgment, not only in-its express terms, but in its subject-matter. Being a final decree, and one from which an appeal may be taken to the supreme court, it can*837not be opened now on a motion for rehearing The only possible method by which it caD be re-examined in this court is upon bill of review. If such a bill is not brought, there is no way of staying the execution of it other than by appeal.
The motion of the defendant is denied.